FILED
                             NOT FOR PUBLICATION                            SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAVIER CASTILLO,                                 No. 07-55482

               Plaintiff - Appellant,            D.C. No. 2:06-cv-01467-MLR

  v.

LEROY BACA, Sheriff,                             MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Javier Castillo appeals pro se from the district court’s judgment dismissing

his 28 U.S.C. § 2241 petition on abstention grounds under Younger v. Harris,

401 U.S. 37 (1971). We have jurisdiction under 28 U.S.C. §§ 1291 and 2253, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Castillo challenges his detention under pending petitions to civilly commit

him as a sexually violent predator. In particular, he contends that his detention in

lieu of removal from the United States violates due process.1 The district court

properly invoked Younger abstention because the civil commitment proceedings

brought against Castillo are judicial in nature and implicate important state

interests, and Castillo would have an adequate opportunity to litigate his federal

claims during his state trial and post-trial proceedings. See Younger, 401 U.S. at

41; Gilbertson v. Albright, 381 F.3d 965, 976-78 (9th Cir. 2004) (en banc)

(discussing factors to be considered when determining whether Younger abstention

applies).

      AFFIRMED.




      1
         We sua sponte certify for appeal the issue of whether the district court’s
decision to invoke Younger abstention was proper, see Cooke v. Solis, 606 F.3d
1206, 1212 (9th Cir. 2010), because it appears that Castillo must obtain a
certificate of appealability, see Wilson v. Belleque, 554 F.3d 816, 825 (9th Cir.
2009).

                                           2                                    07-55482